ON RETURN TO REMAND
PATTERSON, Judge.
We remanded this case to the trial court with instructions to inform appellant of his rights under the Youthful Offender Act and to hold a proper investigation and hearing. 567 So.2d 880. The trial court has complied with our instructions and has filed a return to remand showing that the court advised appellant of his rights under the Youthful Offender Act and that, with appellant’s consent, the court investigated him, examined him, and denied his request for youthful offender treatment under the Act. The proceeding below appearing proper and in compliance with our instructions, the judgment is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.